Citation Nr: 1009649	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss disability had its 
onset in service, manifested within one year of service 
separation, or is otherwise related to his active military 
service.  

2. The preponderance of the evidence is against a finding 
that tinnitus had its onset in service or is otherwise 
related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in February 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The Veteran 
was afforded a VA examination in June 2007 to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings as well as other evidence in the record.  
The Board, therefore, concludes that the June 2007 
examination report is adequate upon which to base a decision 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of in-service noise exposure.  For the 
following reasons, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the Veteran's service treatment 
records and finds them to be silent concerning any 
complaints, diagnosis or treatment of hearing loss, tinnitus 
or other ear trouble in service.  An October 1958 separation 
examination report shows the Veteran's ears to be normal at 
discharge.  Results of a whisper hearing test performed at 
this examination were 15/15 bilaterally.  Based on these 
findings, no hearing loss disability was indicated.  It is 
further noted that the record contains no evidence of hearing 
loss within one year of service separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the lack of in-service clinical findings of 
hearing loss and tinnitus, the Veteran maintains that he was 
exposed to aircraft noise in service while stationed at the 
Pensacola Naval Air Station.  He also asserts that he was 
sent to the Dam Neck Fleet Training Center in Norfolk, 
Virginia for gunnery training while stationed aboard the USS 
Ashland LSD-1.  He relates that his duty station during 
training operations was operating the gun trainer for the gun 
mount.  The Veteran's service treatment records show that he 
was afforded flight physical examinations in August 1956 and 
December 1956 wherein he was found by the Bureau of Medicine 
and Surgery to be physically qualified and aeronautically 
adapted for duty involving the actual control of aircraft.  
In this regard, the Board finds the Veteran's contentions 
regarding exposure to aircraft noise in service to be 
consistent with the evidence in his service records.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  His lay 
statements are therefore accepted as credible evidence of in-
service noise exposure.  

Having conceded the occurrence of noise exposure in service, 
the Board must now determine whether there is evidence of a 
current disability.  The Veteran has submitted private 
medical evidence in support of his claim, which includes 
several audiograms showing pure tone thresholds depicted by 
graph and not interpreted in decibels for each frequency 
depicted in the audiogram.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  On audiologic 
evaluation in December 1986, pure tone audiometric test 
results revealed hearing within normal limits through 1000 
Hz, sloping to a moderate sensorineural hearing loss 
bilaterally.  See Constance Brown Hearing and Speech Center 
evaluation report, December 1986.  Speech discrimination 
abilities were good for the right ear and excellent for the 
left ear when presented at optimal listening level.  In 
December 1993, pure tone audiometric test results indicated 
the presence of bilateral moderately-severe to severe mid-to-
high frequency sensorineural hearing loss.  See Constance 
Brown Hearing and Speech Center evaluation report, December 
1993.  Speech recognition abilities were excellent in the 
left ear when words were presented at levels typical of soft 
and normal conversational speech.  Speech recognition 
abilities [in the right ear] were poor to fair at levels 
typical of soft and normal conversational speech, but 
improved to excellent at his most comfortable loudness level.  
A May 2008 opinion from C.R. Beachler, Au.D. indicates that 
the Veteran had been seen for an audiologic evaluation and 
that the test results revealed normal hearing in the low 
frequencies, sloping to a severe sensorineural hearing loss 
bilaterally.  It was noted that word understanding abilities 
were good in both ears and that the Veteran currently used 
binaural amplification.  The report of the audiologic 
evaluation indicated negative findings of tinnitus, dizziness 
and family history of hearing loss.

VA treatment records show that the Veteran was seen for an 
audiologic evaluation in March 2004.  Findings were negative 
for prior ear pathology, tinnitus and vertigo.  Audiometric 
testing revealed normal hearing sensitivity through 1000 Hz, 
sloping to a moderate-to-severe sensorineural hearing loss in 
the higher frequencies.  Word recognition scores were fair 
(76 percent right, 64 percent left) when assessed using 
recorded NU-6 word lists.  

The Veteran was afforded a VA examination in June 2007.  On 
audiologic evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
65
80
80
LEFT
20
40
65
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 78 percent in the left ear.  The 
examiner explained that test results revealed right ear 
hearing sensitivity within normal limits at 250-500 Hz, 
sloping from a moderate-to-severe sensorineural hearing loss 
at 750-8000 Hz, and left ear hearing sensitivity within 
normal limits at 250-500 Hz, sloping from a mild-to-severe 
sensorineural hearing loss at 750-8000 Hz.  The Veteran 
reported having constant bilateral tinnitus, with an onset of 
intermittent bilateral tinnitus following acoustic trauma 
from firing 5-inch guns during service, which became 
gradually progressive and constant over time. 

An analysis of the aforementioned audiometric results yields 
the finding that the Veteran meets the regulatory criteria 
for a bilateral hearing loss disability.  See 38 C.F.R. 
§ 3.385.  With respect to tinnitus, however, it is also noted 
that although the Veteran complained of noise in his ears at 
the June 2007 examination, he has consistently denied 
tinnitus at all other audiologic evaluations.  The Board is 
mindful that tinnitus is a disability that lends itself to 
lay observation, however, in this instance, the Board finds 
the Veteran's one-time report of tinnitus at his VA 
examination to be not credible, given that he is shown to 
have denied tinnitus at audiologic evaluations both prior and 
subsequent to this VA examination.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995).  This is discussed in more detail below.

The Board must now determine whether there is evidence of a 
nexus between the Veteran's in-service noise exposure and his 
current hearing loss disability and claimed tinnitus.  See 
Hickson, supra.  

According to the December 1986 private audiologic evaluation 
report, the Veteran indicated that he had been experiencing 
some difficulty with his hearing over the past several years 
and that he had noticed an increased amount of difficulty in 
his ability to hear in the presence of competing background 
noise.  He denied any difficulty with his ears in the past.  
The Veteran reported that he was exposed to noise on a 
limited base in his position at Mead Products and that he had 
utilized hearing protection for the past two or three years.  

The December 1993 private audiologic evaluation report noted 
a positive history of noise exposure, but did not indicate 
the nature or time period of this exposure.  

At his March 2004 VA audiologic evaluation, the Veteran 
reported a history of hearing loss and hearing aid use for at 
least the past 15 years.  A history of military noise 
exposure to 5-inch guns in the Navy was noted.  Also noted 
was a 20-year history of avocational noise exposure as an 
office worker in an auto plant and paper mill where the 
Veteran had to go into the factory setting almost daily 
without the benefit of hearing protection until the last 10 
years of employment.  The Veteran denied avocational noise 
exposure.  

At his June 2007 VA examination, the Veteran denied a history 
of occupational noise exposure.  He specifically stated that 
he had not been exposed to noise during the course of his 
employment with the State of Michigan, Chrysler and Mead 
Products.  He denied a history of recreational noise exposure 
other than the limited use of a push lawn mower.  The Veteran 
reported the presence of constant tinnitus in both ears.  He 
indicated the onset of intermittent bilateral tinnitus 
following acoustic trauma from the firing of 5-inch guns 
during service; the tinnitus became gradually progressive and 
constant over time.  It was noted that the noise could be 
irritating and interfere with his ability to hear.  

Following a review of the claims file and medical records, 
the examiner gave the opinion that it was not at least as 
likely as not that the Veteran's hearing loss and tinnitus 
were related to military noise exposure.  The examiner 
explained that the Veteran's service treatment records showed 
that he entered and exited military service with normal 
bilateral hearing sensitivity.  The records were void of any 
evaluation or treatment of hearing loss or tinnitus.  The 
first documented evidence of hearing loss was the 1986 
audiogram and report from the Constance Brown Hearing & 
Speech Center, 28 years post-service.  While there were 
conflicting reports of civilian occupational noise exposure, 
it appeared that the Veteran had at least some significant 
hazardous occupational noise exposure over the years.  Thus, 
the claimed relationship between the Veteran's current 
hearing loss and tinnitus and military noise exposure was 
purely speculative.  There was insufficient evidence to 
establish chronicity or continuity of a nexus between the 
Veteran's claimed conditions and military noise exposure.

According to the May 2008 private audiologic opinion, the 
Veteran reported that he first tried hearing aids in the 
early 1960s due to increased communication difficulties.  He 
reported experiencing ringing and buzzing in his ears and 
difficulty hearing in 1964/1965.  As to post-service 
vocational noise exposure, the Veteran reported that he had 
noticeable hearing loss prior to beginning his employment at 
Chrysler in the mid-1960s.  He related that his 
responsibilities at Chrysler and Mead Corporation over the 
next 30 years were primarily related to accounting and office 
work.  He also indicated that he was in the Chrysler plant 
twice briefly and that during his last 5 years at the Mead 
Corporation he was a safety director who completed monthly 
safety inspections with consistent use of hearing protection.  
A negative history of vocational noise exposure was reported.  
Following a review of the Veteran's history of hearing loss, 
in-service noise exposure, non-military work experience noise 
exposure and avocational noise exposure, the audiologist 
opined that the Veteran's hearing loss was at least as likely 
as not related to his military service, given that it was 
consistent with the noise exposure he incurred during his 
military service.

The Veteran has submitted several lay statements attesting to 
his history of hearing loss and absence of post-service noise 
exposure.  In a June 2007 statement, the Veteran explained 
that he was a management employee at Chrysler Corporation and 
Mead Corporation for nearly 30 years combined.  At Chrysler, 
he worked in the corporate offices and visited a 
manufacturing facility only once or twice for a few hours.  
At Mead, he worked at a converting facility in human 
resources and payroll; when it was necessary to enter the 
plant, he always wore hearing protection.  

In a December 2007 statement, the Veteran related that he 
first experienced loss of hearing and tinnitus in the 1960s.  
He initially purchased generic hearing aids and a stereo 
amplified listener.  Around 1970, he began to seek 
professional help from a hearing aid center where he received 
hearing aids.  

In a February 2009 statement, the Veteran contended that 
during his school years and working years, he was never 
exposed to any loud or excessive noise.  He explained that 
after college, he worked for Michigan Bell Telephone Company 
in management training from 1959 to 1960, then as a labor 
market analyst in the State Office of the M.E.S.C. from June 
1960 to June 1965.  From June 1965 to June 1975, the Veteran 
worked in the corporate office for Chrysler, and from July 
1975 to February 1995, he worked in the payroll and human 
resource offices for Mead Products.  The Veteran reiterated 
that during his entire post-service work history, he was 
never exposed to any type of noise.  

The Board has weighed the medical evidence and finds the 
medical opinion reflected in the June 2007 VA examination 
report to be more probative than the May 2008 private 
audiologic opinion.  The June 2007 opinion reflects findings 
made by the audiologist following a comprehensive review of 
the claims file, to include service treatment records and 
other medical records, a summary of the findings therein, and 
an audiologic evaluation of the Veteran.  The Veteran's 
complaints, history of noise exposure, and medical history 
were considered, and the audiologist opined that the 
Veteran's bilateral hearing loss and tinnitus were not at 
least as likely as not related to his military service.  
While the May 2008 opinion accounted for the Veteran's 
history of hearing loss, in-service noise exposure, non-
military work experience noise exposure and avocational noise 
exposure, it was based in large part on the Veteran's self-
reported history of post-service noise exposure.  

The Board acknowledges that in-service noise exposure has 
been conceded and that the Veteran denies a history of any 
significant post-service noise exposure.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (the Veteran is 
competent to attest to factual matters of which he has first-
hand knowledge).  While the Board does not doubt the 
sincerity of the Veteran's belief that his current hearing 
problems are the result of his in-service noise exposure, the 
evidence of record contains some inconsistencies that 
diminish the reliability of his current recollections.  
Specifically, the Veteran has reported conflicting accounts 
about the history and nature of his post-service noise 
exposure.  In December 1986, he reported that he was exposed 
to noise on a limited base in his position at Mead Products 
and that he had utilized hearing protection only for the past 
two or three years.  In March 2004, he reported a 20-year 
history of vocational noise exposure as an office worker in 
an auto plant and paper mill, which involved going into the 
factory setting almost daily without the benefit of hearing 
protection until the last 10 years of employment.  However, 
at the June 2007 VA examination, May 2008 audiologic 
evaluation, and in several lay statements, the Veteran denied 
a history of post-service noise exposure.  In light of the 
earlier evidence reflecting a positive history of post-
service occupational noise exposure, and given that it was 
not until recently that the Veteran began denying such a 
history of post-service noise exposure, the Board finds the 
Veteran's statements in this regard to be not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.).  Accordingly, the Board finds that 
the evidence indeed reflects a positive history of post-
service occupational noise exposure.  

In addition, the Board has considered the Veteran's self-
reported continuity of symptomatology of hearing loss and 
tinnitus dating back to his service, and is mindful of the 
fact that tinnitus is a disability that lends itself to lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Veteran's service treatment records to 
include an October 1958 separation examination report do not 
reflect any complaints of hearing loss or tinnitus in 
service, and there is no indication of treatment for hearing 
loss within a year of service separation.  Indeed, the 
earliest documented evidence of hearing loss since service is 
from December 1986, nearly three decades after the Veteran's 
separation from service.  This lengthy period without 
treatment weighs against a finding that there has been a 
continuity of symptomatology since service and weighs against 
the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, although the Veteran 
contends that he has had noise in his ears since service, the 
only documented complaint of tinnitus currently is in the 
June 2007 examination report.  The medical evidence shows 
that tinnitus was not reported at the December 1986 and 
December 1993 audiologic evaluations, and indeed, the Veteran 
denied tinnitus at the March 2004 VA evaluation.  Moreover, 
while the Veteran reported at the most recent May 2008 
private evaluation that he experienced buzzing and ringing in 
his ears in 1964/1965, he denied currently having tinnitus.  
The credibility of the Veteran's reported history of 
experiencing tinnitus continuously since service is therefore 
questionable.  

In this case, the most probative evidence regarding etiology 
is the June 2007 examination report which essentially rules 
out a relationship between the Veteran's claimed disabilities 
and active service, given that any such relationship was 
found to be purely speculative.  While the May 2008 opinion 
is competent and of some probative value, such opinion was 
based on evidence that the Board has determined to be not 
credible, namely the Veteran's self-reported negative history 
of post-service noise exposure.  Thus, the Board ultimately 
places more probative weight on the opinion of the June 2007 
examiner, as her findings appear consistent with and are 
supported by the evidence of record.  Taking into account all 
of the relevant evidence of record, and for the reasons 
explained above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for a bilateral 
hearing loss disability and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


